ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule 1:20 — 15(k) a recommendation (DRB 17-032) that JAMES W. KENNEDY of TOMS RIVER, who was admitted to the bar of this State in 1983, and who has been temporarily suspended from the practice of law since December 9, 2015, be suspended from practice for failure to comply with the determination of the District IIIA Fee Arbitration Committee in Docket No. IIIA-2016-0458F, and good cause appearing;
It is ORDERED that JAMES W. KENNEDY be temporarily suspended from the practice of law, effective March 31, 2017, and until respondent complies with the determination of the District IIIA Fee Arbitration Committee in Docket No. IIIA-2016-0458F, and until the further Order of the Court; provided, however, this Order shall be vacated automatically if the Disciplinary Review Board reports to the Court that prior to the effective date of the *337suspension respondent has satisfied all obligations under this Order; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that respondent remain suspended from practice pursuant to the Order of the Court filed December 9, 2015, and until the further Order of the Court; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.